DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 15-20) in the reply filed on 07 December 2020 is acknowledged. Claims 1-7 have been withdrawn.
Claim Objections
Claims 16 and 19 are objected to because of the following informalities:
 “the brace” in claims 16 and 19 should read “the wearable brace”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “the force independent of the bladder” in line 7. It is unclear what it means to be “independent of the bladder.” Clarification is requested.
Claim 15 recites the limitation “a force applied on the sensor” in lines 7-8. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “a force” is referring to the “force on the patient at a targeted location” or if “a force” is a different force. Clarification is requested.
Claims 15 and 17 recite “the sensor” in line 8 of claim 15 and line 1 of claim 17. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the sensor” is referring to “the force sensor” as mentioned in claim 15 or another sensor. For examination purposes, “the sensor” is interpreted as “the force sensor.”
Claims 15 and 18-20 recite the limitation “the bladder” or “the inflation bladder.” There is insufficient antecedent basis for this limitation in the claims. Claim 15 recites that there is “at least one inflation bladder,” indicating that there may be more than one inflation bladder. If claims 15 and 18-20 recite “the bladder” or “the inflation bladder,” it is unclear which inflation bladder is being referred to. Examiner suggests amending the limitation to recite “the at least one inflation bladder.”
Claims 16-19 recite the limitation “the force sensor.” There is insufficient antecedent basis for this limitation in the claims. Claim 15 recites that this is “at least one force sensor,” indicating there may be more than one force sensor. If claims 16-19 recite “the force sensor,” it is unclear which force sensor is being referred to. Examiner suggests amending the limitation to recite “the at least one force sensor.”
Claim 18 recites “wherein the force sensor is positioned to sense a force applied by the inflation bladder on the patient.” However, claim 15 recites “at least one force sensor….to measure the force independent of the bladder.” It is unclear if the at least one force sensor measures only a force independent the bladder, only a force applied by the at least one inflation bladder on the patient, or both a force independent the bladder and a force applied by the at least one inflation bladder on the patient. For examination purposes, it is interpreted that the at least one force sensor measures both a force independent the bladder and a force applied by the at least one inflation bladder on the patient.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devanaboyina ‘504 (International Pub No. WO 2014/138504).
Regarding claim 15, Devanaboyina ‘504 teaches a wearable device for spinal deformations (Abstract), comprising: a wearable brace configured to be worn about a patient’s torso (Fig. 1A frame 140 and Page 10 Lines 28-30); at least one inflation bladder carried directly or indirectly by an inner surface of the brace, and positioned such that inflation of the bladder with a fluid applies a pressure to generate a force on the patient at a targeted location (Fig. 1A inflatable bladder 141 and Page 10 Lines 28-35, Page 14 Lines 31-38, Page 17 Lines 18-23); and at least one force sensor carried directly or indirectly by a surface of the brace, to measure the force independent of the bladder, and the force sensor adapted to output a signal indicative of a force applied on the sensor (Page 16 Lines 5-17, Page 21 Lines 23-33).
Regarding claim 16, Devanaboyina ‘504 teaches wherein the force sensor is carried directly or indirectly by the inner surface of the brace (Page 9 Lines 4-10, Page 16 Lines 5-17, Page 21 Lines 23-33, Page 23 Lines 16-19).
Regarding claim 18, Devanaboyina ‘504 teaches wherein the force sensor is positioned to sense a force applied by the inflation bladder on the patient (Page 16 Lines 5-17, Page 23 Lines 16-19, Page 67 Lines 17-23).
Regarding claim 19, Devanaboyina ‘504 teaches wherein the force sensor and the bladder are co-located between the patient and the brace (Page 21 Lines 23-33).
Regarding claim 20, Devanaboyina ‘504 teaches a pressure sensor adapted to sense pressure within the bladder (Page 17 Lines 28-32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Devanaboyina ‘504 in view of Johnson et al. ‘371 (US Pub No. 2014/0039371).
Regarding claim 17, Devanaboyina ‘504 teaches all of the elements of the current invention as mentioned above except for wherein resistance of the sensor changes in response to a force applied to the force sensor.
Johnson et al. ‘371 teaches force sensors that are conductive-fabric piezoresistive sensors ([0031]). The sensors are used in a spinal orthosis to measure force.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the force sensor of Devanaboyina ‘504 to be a conductive-fabric piezoresistive sensor, which exhibits resistance changes in response to a force applied to the sensor, as Johnson et al. ‘371 teaches that this type of sensor is capable of measuring force applied to a force .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taylor ‘826 (US Patent No. 8,161,826) teaches a thin, elastically stretchable array of piezoresistive force or pressure sensors and an electronic control module electrically coupled to the array which is effective in measuring electrical resistance of individual sensors and thus facilitate mapping of forces or pressures exerted on various parts of the array (Column 4 Lines 48-43). Hyde et al. ‘496 (US Pub No. 2014/0200496) teaches an active torso support includes multiple force applying elements for applying force to selected regions of a torso of a subject, to reduce or prevent injury or discomfort, under the control of control circuitry on the torso support. Stark et al. ‘660 (US Pub No. 2005/0043660) teaches exercise orthoses are described that include a frame, a fluid bladder held by the frame, a pressure sensor attached to the fluid bladder and a microprocessor receiving the pressure measurements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







	/AURELIE H TU/               Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791